Citation Nr: 1549791	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-49 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for benign positional vertigo, claimed as staggering, imbalance, and dizziness, to include as due to an undiagnosed illness related to Gulf War service, and as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  The Veteran testified at a hearing before the undersigned sitting at the Montgomery RO in June 2012.  A transcript of that hearing is associated with the claims file.

The Board is aware that the Veteran has submitted additional evidence since the most recent supplemental statement of the case was issued in June 2013 and that the case was on appeal at the Board.  38 C.F.R. § 20.1304(c) states that any "pertinent" evidence submitted by the Veteran which is accepted by the Board must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the Veteran.  No such waiver was received in this instance.  However, upon review of the evidence, the Board notes that the additional evidence contains private medical records which do not pertain to the current claim on appeal.  As such, although the new evidence was submitted without a waiver, it is not "pertinent" evidence to the issue on appeal.  Therefore, the provisions of 38 C.F.R. § 20.1304 are inapplicable in this case.

In March 2013, the Board remanded the current issue as well as the issue of entitlement to service connection for swelling of the bilateral lower extremities for additional development.  While the appeal was in remand status, service connection for bilateral peripheral vascular disease was granted.  As the allowance of service connection constitutes a full grant of the benefits sought on appeal, the Board will no longer address this issue.




FINDING OF FACT

The Veteran's complaints of vertigo, dizziness, imbalance, and staggering are symptoms of his service-connected migraine headache disability rather than a separate and distinct disability.


CONCLUSION OF LAW

A disorder, other than a migraine headache disorder, manifested by vertigo, dizziness, imbalance, and staggering, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in February 2008, May 2009, and September 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, identified private medical treatment records, and Social Security Administration (SSA) records have been obtained.  A VA examination was conducted in June 2013, and the Board finds the opinion provided in that examination to be adequate in this case, as the examiner provided a clear opinion based upon review of the evidence contained in the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the June 2012 hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The record before the Board does not indicate any additional evidence, which is relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Regulations provide that service connection may also be established for a disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2015).  In order to establish service connection on a secondary basis, there must be evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disorder.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability that results from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service connection may also be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(2)(i) (2015). 

VA treatment records from September 2005 show that the Veteran underwent a magnetic resonance angiogram (MRA) of the head and a magnetic resonance imaging scan (MRI), which were unremarkable except for some moderate bilateral carotid siphon stenosis and mild irregularity of the common carotid bifurcation without significant stenosis.  An EEG was abnormal but not specific.

In December 2005, the Veteran underwent a VA examination for, in part, dizziness.  After reviewing the claims file and performing a physical examination, the VA examiner diagnosed complex migraine headaches with transient left sided neurological symptoms.  The examiner also diagnosed "[d]izziness which is part of his complex migraines and not due to an undiagnosed illness."

VA treatment records from 2006 through 2008 note complaints of dizziness and vertigo.  In November 2006, the Veteran reported dizziness for many years.  He noted that he developed dizziness with cloudiness of vision for a few seconds that morning and was asked to go to the emergency department for evaluation.  The diagnosis was chronic vertigo.  The physician found that further workup was not required.

In March 2008, the Veteran underwent a VA ear disease examination.  The Veteran reported that he began experiencing problems with dizziness and staggering in the 1970's, and experienced dizziness and staggering throughout active duty service.  He noted that he experienced the symptoms almost every day when standing quickly, and that the symptoms usually last about 5 to 10 seconds.  The Veteran described his symptoms as vertigo rather than a spinning sensation.  Physical examination revealed minimally antalgic gait due to left leg problems, slight left-sided weakness, and no nystagmus.  Cranial nerves 2 through 12 were intact.  The diagnosis was benign positional vertigo.  The examiner opined that the Veteran's vertigo was not caused or aggravated by his service-connected tinnitus because tinnitus is related to noise exposure and is not known to result in or aggravate balance problems.

Private medical records dated from July 2006 through December 2009 reveal that the Veteran's complaints of and treatment for symptoms of vertigo, dizziness and imbalance.  A July 2006 record notes the Veteran's reports of imbalance and dizziness, but he denied any sound-induced or Valsalva-induced spinning.  He indicated that he felt light-headed when standing upright and reported a rotational perception.  He reported general imbalance including veering, but no falls.  The physician noted that the Veteran had a number of potential contributing factors including prior head injury with loss of consciousness, significant orthopedic injury, and underlying atherosclerotic disease.  Physical examination showed no spontaneous nystagmus, but questionable end-gaze nystagmus per the right.  The Veteran was able to rise from his chair and walk without a cane, but his gait was significantly antalgic.  He pivoted cautiously, and tandem gait was unstable.  There was sway with Romberg testing and increased instability with stepping test.  Dix-Hallpike maneuver was negative for torsional nystagmus, but he reported a sense of internal movement.  The diagnosis was multifactorial dysequilibrium and vertigo.  The Veteran underwent a MRA of the head and a MRI, which were both unremarkable.  An August 2006 record reflects that a Dix-Hallpike maneuver did not provoke nystagmus, symptomatic lightheadedness, or vertigo.  The Veteran was asymptomatic sitting upright and was able to rise from his chair without difficulty.  He walked without a limp.  The diagnosis was dysequilibrium and vertigo.  There was "[n]o evidence at presence [sic] for a benign positional vertigo."

In September 2008, the Veteran reported episodes of "spinning vertigo" lasting from eight to twelve hours.  He indicated that he experienced pressure behind his ears before the episodes happened, and noted that his impaired hearing and tinnitus improve when the episodes come, but then worsens afterwards.  He indicated that he has headaches with the episodes, mainly in the occipital area.  He also stated that he thinks that he sees flashing lights as an aura to the episodes, but he was unclear.  He noted that there seems to be positional-like triggers for the episodes.  Physical examination was normal, and a neurologic examination showed the Veteran to be somewhat unsteady.  Gait was unsteady, and the Veteran seemed to list to the side.  Finger-to-nose testing was normal, bilaterally.  The Veteran could not perform Fuduka step testing because he was too unsteady.  There were no objective findings with a Dix-Hallpike maneuver, although the Veteran did say that he experienced prominent rotational vertigo.  The physician stated that the Veteran potentially had bilateral Meniere's disease, migraine associated vertigo, or central positional vertigo, and that he "tend to favor central positional vertigo and migraine associated vertigo as the most likely causes."  He recommended vestibular testing.  From late 2008 to early 2009, the Veteran underwent neuro-rehabilitation physical therapy, which seemed to improve his balance and dizziness.  An October 2008 record indicates that tests for benign paroxysmal positional vertigo were negative and there were no signs of central positional vertigo, but there were symptoms triggered by changes in position.  The physician noted that he suspected that the lightheadedness was vascular in nature, and that the cervical spine dysfunction could be a significant factor.  The physician also stated that "[i]t does seem clear that his PTSD and dizziness are linked in some way and that either one may trigger the other at times."  A March 2009 record notes that the Veteran's "residual imbalance and dizziness are likely related to orthopedic and/or vascular issues."  The physician further noted that he thought that the Veteran "has extreme neck rotation-extension dizziness and/or cervicogenic dizziness.  He does not have benign paroxysmal positional vertigo based on testing today."

November 2009 and December 2009 private treatment records note the Veteran's complaints of dizziness and vertigo since 1991.  With regard to the cause of the Veteran's symptoms, the November 2009 record notes that the Veteran "does have a history of migraine and does experience headaches with some of his severe attacks" but notes that "[t]his also could represent a peripheral pathology including Meniere's disease."  Vestibular testing was recommended.  The record indicates that it did not appear that the Veteran's symptoms were representative of benign paroxysmal positional vertigo, given his prolonged attacks with severe nausea.  The record further notes that, "[if] . . . this is felt to represent a central pathology, migraine prophylaxis could be considered."  A December 2009 record notes that the thought was that the Veteran "possibly had" benign paroxysmal positional vertigo, but that possibility was rejected when an Epley maneuver was not successful.  On evaluation, it was felt that the Veteran's dizziness was either a central vertigo or a central phenomenon such as migraine-related dizziness.  The record indicates that vestibular testing was conducted earlier that month, which revealed an intact peripheral vestibular system.  Findings suggested a central pathology.  It was noted that the Veteran had "a severe history of underlying migraine, and there is a question whether this may be the cause of his concerns."

In November 2011, the Veteran underwent a VA examination.  The Veteran complained that, upon arising in the morning, the room spins and he has to lie back down.  He reported occasional vomiting from this spinning, and noted that he needs assistance getting to the bathroom.  He stated that he sometimes needs to return to bed for 12 hours and at times his ears feel full pressure.  He indicated that these episodes occur up to two times per week.  The examiner noted that the Veteran experiences hearing impairment with vertigo, tinnitus, vertigo, and staggering.  Physical examination of the external ear, the ear canal, and the tympanic membrane was normal.  Gait was normal and a Romberg test was normal.  A Dix Hallpike test was not performed, and a limb coordination test was normal.  The diagnosis was benign paroxysmal positional vertigo, and the date of diagnosis was reported as 2005.  The examiner opined that the Veteran's disability was a disease with a clear and specific etiology and diagnosis and that it is not related to a specific exposure event experienced during military service in Southwest Asia.

During his June 2012 hearing before the Board, the Veteran reported that he experienced dizziness, imbalance, and staggering during service, and that he has continued to experience those symptoms since service.  He reported that he experienced concussions during service from loud blasts from cannons and grenades, and also from jumping out of planes.

The Veteran underwent another VA examination in June 2013.  The Veteran reported intermittent bouts of dizziness, which sometimes causes nausea and vomiting.  He indicated that the episodes usually last all day, require bed rest, and occur one to two times per month.  He noted that the room usually spins during the episodes.  The examiner noted that the Veteran experienced hearing impairment with vertigo.  Physical examination of the external ear, ear canal, and tympanic membrane was normal.  Gait and a Romberg test were also normal.  A Dix Hallpike test was not conducted.  A limb coordination test was normal.  After reviewing the Veteran's claims file and conducting an examination of the Veteran, the examiner concluded that the Veteran does not have now and has never been diagnosed with an ear or peripheral vestibular condition.  The examiner found that it was at least as likely as not that the Veteran's reported symptoms of staggering, imbalance, and dizziness were related to his migraine disorder rather than a separately identified disorder or disease, explaining that physical examination revealed no evidence of any significant ear, middle ear, or vestibular disorder.  The examiner stated that it was at least as likely as not that the migraine disorder was the root of the complaints, as the symptoms noted are "part of the symptom picture of the onset of a [m]igraine [h]eadache episode."

After a thorough review of the evidence of record, the Board concludes that service connection for a disability manifested by vertigo, imbalance, staggering, and dizziness is not warranted.  There are various opinions of record as to whether the Veteran has a current disability manifested by vertigo, dizziness, staggering, and imbalance, and the cause of those symptoms.  A December 2005 VA examiner concluded that the Veteran's reported symptoms were "part of his complex migraines and not due to an undiagnosed illness."  A March 2008 VA examiner diagnosed benign positional vertigo, and found that the Veteran's vertigo was not related to his service-connected tinnitus.  A July 2006 private record notes a diagnosis of multifactorial dysequilibrium and vertigo.  An August 2006 private record shows a diagnosis of dysequilibrium and vertigo, and notes that there is no evidence for benign positional vertigo.  A September 2008 record reflects findings that the Veteran "potentially" had bilateral Meniere's disease, migraine associated vertigo, or central positional vertigo, and that central positional vertigo or migraine associated vertigo were the favored diagnoses.  An October 2008 record reveals that testing for benign paroxysmal positional vertigo was negative and that there were no signs of central positional vertigo, and that it seemed clear that the Veteran's PTSD and dizziness were somehow linked.  A March 2009 private physician noted that he thought that the Veteran had extreme neck rotation-extension dizziness or cervicogenic dizziness, but that he did not have benign paroxysmal positional vertigo.  A December 2009 private record concluded that vestibular testing showed an intact peripheral vestibular system with findings suggestive of central pathology, and noted that the Veteran's history of underlying migraine may be the cause of his symptoms.  A November 2011 VA examiner diagnosed benign paroxysmal positional vertigo, and concluded that it was not related to the Veteran's active duty service in Southwest Asia.  A June 2013 VA examiner concluded that the Veteran did not have a diagnosis of a disability manifested by vertigo, imbalance, staggering, and dizziness, and that those symptoms were symptoms of his migraine disorder.

With regard to the opinions of record, the Board finds the June 2013 diagnosis and opinion to be the most probative of the medical evidence of record addressing the existence and etiology of his claimed vertigo, dizziness, staggering, and imbalance.  The June 2013 VA examiner's opinion that the Veteran's vertigo, dizziness, imbalance, and staggering were symptoms of his migraine disorder and not a separate disease or disability was based upon a complete review of the evidence in the claims file, as well as a physical examination and an interview of the Veteran.  Further, the examiner provided supporting rationale for the conclusion.  Moreover, the examiner's conclusion is in accord with the objective evidence of record.  Specifically, the private examinations conducted in November 2009 as well as the vestibular testing conducted in December 2009 showed that the Veteran did not have benign paroxysmal positional vertigo, and the test results suggested a central pathology such as his "severe history of underlying migraine . . . ."  For these reasons, the Board finds that the June 2013 VA examiner's conclusion that the Veteran's symptoms do not constitute a separately diagnosed disability, independent of his service-connected migraine disability, to be highly probative.  This opinion is supported by the December 2005 VA opinion, which concluded that the Veteran's dizziness was "part of his complex migraines . . . ."

Although there is medical evidence of record which reflects diagnoses of benign positional vertigo and benign paroxysmal positional vertigo by VA examiners in March 2008 and November 2011, the examiners who provided those diagnoses did not conduct vestibular testing.  Private medical evidence dated in November 2009 and December 2009 shows that vestibular testing excluded diagnoses of benign paroxysmal positional vertigo, and instead showed a central pathology.  As the findings reported by the March 2008 and November 2011 VA examiners are contradicted by the objective testing reported in November and December 2009, the Board does not afford the diagnoses reported by the March 2008 and November 2011 examiners any probative value.  With regard to the diagnoses of dysequilibrium and vertigo stated in the July 2006 and August 2006 private treatment records, the Board finds these that these diagnoses represent findings of symptoms, and not disabilities.  In that regard, vertigo is defined as "an illusory sense that either the environment or one's own body is revolving; it may result from diseases of the inner ear or may be due to disturbances of the vestibular centers or pathways in the central nervous system.  The term is sometimes erroneously used to mean any form of dizziness."  Dysequilibrium is defined as "any derangement of the sense of equilibrium" or "disturbance of the state of equilibrium" and is noted to be similar to dizziness and vertigo.  Dorland's Illustrated Medical Dictionary 2080, 31st edition (2007).  Thus, findings of vertigo and dysequilibrium refer to symptoms resulting from a separate disease or cause; they are not disabilities in and of themselves.

Ultimately, the Board concludes that the probative medical evidence of record fails to establish that the Veteran has a currently diagnosed disorder relating to his symptoms of vertigo, dizziness, staggering, and imbalance.  In that regard, the probative medical evidence shows that the Veteran's symptoms of vertigo, dizziness, staggering, and imbalance are symptoms of his service-connected migraine headache disability, and not a separate and distinct disability for which service connection may be granted.  

Parenthetically, the Board notes that a January 2006 rating decision awarded service connection for "headaches, to include dizziness and transient left sided neurological symptoms . . . ."  As the Veteran's current rating for headaches takes into account his symptom of dizziness, separately assigning service connection for this symptom would result in prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015) (evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided).

Consideration has also been given to the question of service connection for these symptoms under the provisions of 38 C.F.R. § 3.317.  The Veteran has alleged that they are part of an undiagnosed illness that resulted from his service in Southwest Asia.  Although the above paragraphs discuss the lack of a diagnosis of vertigo, dizziness, imbalance, and staggering, the Board finds that the Veteran's complaints do not qualify as manifestations of an undiagnosed illness under 38 C.F.R. § 3.317 either.  The Veteran does not have unexplained symptoms.  Rather, his symptoms have been specifically attributed to known clinical diagnoses/causes- namely, his service-connected migraine headache disorder.  As such, service connection cannot be granted under the regulations allowing for compensation for undiagnosed illnesses.

Without medical evidence of a diagnosed disability manifested by vertigo, dizziness, staggering, and imbalance, service connection is not warranted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The remaining questions of in-service disease or injury and medical nexus are irrelevant.

Consideration has also been given to the Veteran's lay assertion that his symptoms began during service and have continued since that time.  However, as a separately diagnosed disability for these symptoms has not been shown, their relationship to the Veteran's active duty service is immaterial.  Moreover, the Veteran is not competent to provide a diagnosis of a current disability manifested by vertigo, dizziness, imbalance, and staggering, as this issue is outside the realm of common knowledge of a lay person.  Thus, it is not readily amenable to lay diagnosis.  See Davidson, 581 F.3d 1313; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  That is, although the Board acknowledges that the Veteran is competent to report symptoms of vertigo, imbalance, dizziness, and staggering, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

The claims of entitlement to service connection for a disability manifested by vertigo, dizziness, staggering, and imbalance must also be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a disability manifested by vertigo, dizziness, staggering, and imbalance is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


